This action was brought by plaintiff to recover the possession of the personal property described in the complaint from defendant Dillon. Plaintiff alleged that he was, on the thirtieth day of July, 1898, and ever since has been, the owner and entitled to the possession of the property. Defendant Dillon, in his answer, denied that plaintiff was, on the day named, or at any other time, the owner or entitled to the possession of the property. Defendant Dillon further alleged affirmatively that he was in possession of the property, and upon information and belief alleged *Page 11 
that appellant Eagar, was the owner of the property at the times set forth in the complaint. The defendant Dillon further alleged that he was ready and willing to surrender up possession of said property to the owner thereof, and, among other things, asked the court to award the property to the party entitled thereto.
The appellant, Eagar, by leave of court, filed an amended complaint in intervention, in which, after denying plaintiff's title, he alleged that he was the owner of the said property and entitled to the exclusive possession thereof, and asked for judgment awarding him the possession of the property. Thereafter, upon plaintiff's motion, the court made an order striking the appellant's complaint in intervention from the files, upon the ground that he did not have any interest in the matter in litigation, nor in the success of either of the parties, nor an interest against both. This appeal is from the judgment, for the purpose of reviewing the order so made. We think the court erred in striking out the complaint in intervention. No matter what the pleader called it, it contained facts which, if true, would have defeated the right of plaintiff to recover and authorized the recovery of the possession of the property by the appellant. It showed that appellant had an interest in the matter in litigation. He was seeking the recovery of the possession of the same property that plaintiff had brought his action to recover. The appellant was entitled to intervene. (Martin v. Thompson,63 Cal. 4; Dennis v. Kolm, 131 Cal. 93.)
The judgment should be reversed.
Haynes, C., and Gray, C., concurred.
For the reasons given in the foregoing opinion the judgment is reversed.
                           Henshaw, J., McFarland, J., Temple, J. *Page 12